MARY'S OPINION HEADING                                           







NOS.  12-10-00408-CR
          
12-10-00409-CR
          
12-10-00410-CR
          
12-10-00411-CR
 
IN
THE COURT OF APPEALS 
 
TWELFTH COURT OF
APPEALS DISTRICT
 
TYLER,
TEXAS
FRANKLIN
WASHBURN,                          §                      APPEALS FROM THE 114TH
APPELLANT
 
V.                                                                    §                      JUDICIAL
DISTRICT COURT OF
 
THE
STATE OF TEXAS,
APPELLEE                                                   §                      SMITH
 COUNTY, TEXAS
                                                                                                                                                          

MEMORANDUM
OPINION
PER CURIAM
            Appellant
Franklin Washburn seeks to appeal his convictions and sentences for the
offenses of endangering a child, manufacture/delivery of a controlled
substance, and possession of a controlled substance (two counts).  Appellant’s
counsel has notified this court in writing that, pursuant to a plea bargain,
Appellant entered a plea of guilty to these offenses and was sentenced in
accordance with the agreement.  Counsel has also furnished a copy of
Appellant’s waiver of his right to appeal and the trial court’s certification
stating that Appellant has waived his right to appeal.  See Tex. R. App. P. 25.2(d).  Both
documents are signed by Appellant and his trial counsel.  Based upon this
information and the related documents, counsel has concluded that this court
has no jurisdiction in these appeals.  We agree.  Accordingly, the appeals are dismissed
for want of jurisdiction.
Opinion delivered December 8, 2010.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
                                                            (DO
NOT PUBLISH)